         Case 1:96-cv-08414-KMW Document 8577 Filed 09/09/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- x
ELSA GULINO, MAYLING RALPH, PETER WILDS,                               :
and NIA GREENE, on behalf of themselves and all others                 :
similarly situated,                                                    :   96 Civ. 8414 (KMW)
                                                                       :
                                    Plaintiffs,                        :   [PROPOSED]
                                                                       :   JUDGMENT
                   - against -                                         :   FOR
                                                                       :   MILDA BAILEY AND
THE BOARD OF EDUCATION OF THE CITY SCHOOL :                                ROY BAILEY, AS
DISTRICT OF THE CITY OF NEW YORK,                                      :   ADMINISTRATORS
                                                                       :   OF THE ESTATE OF
                                    Defendant.                         :   CHRISTINE BAILEY
                                                                       :
---------------------------------------------------------------------- x

WHEREAS, the Court certified a remedy-phase class of Plaintiffs (See Gulino v. Bd. of Educ. of
the City Sch. Dist. of the City of N.Y., Opinion and Order, No. 96-cv-8414, [ECF No. 386]), and
prior to her death, Christine Bailey (“Claimant”) was a member of that class;

WHEREAS, the Court appointed a Special Master (See May 20, 2014 Order of Appointment,
[ECF No. 435]; November 12, 2014 Second Amended Order of Appointment, [ECF No. 524]) to
hear, among other things, demands for damages;

WHEREAS, Christine Bailey died on February 5, 2016, and on May 5, 2017, Milda Bailey and
Roy Bailey were appointed by the Westchester County Surrogate’s Court as fiduciaries of
Christine Bailey’s estate;

WHEREAS, the Special Master held a hearing on February 7, 2020, with respect to the Estate of
Christine Bailey’s demand for damages and Defendant’s objections, [ECF No. 4950];

WHEREAS, the Special Master made, and the Court adopted, Classwide Conclusions of Law,
[ECF Nos. 999, 1008]);

WHEREAS, the Board of Education of the City School District of the City of New York
(“BOE”) and Plaintiffs entered into, and the Court so ordered, a Stipulation of Classwide Facts &
Procedures, [ECF No. 1009];

WHEREAS, the BOE and Plaintiffs entered into, and the Court so ordered, a Sixth Supplemental
Stipulation Concerning Admissibility of Exhibits, which attached a Sixth Supplemental Index of
Exhibits (collectively referred to as the “Classwide Exhibits”) filed with the Court, [ECF No.
8247];

WHEREAS, the Special Master made Findings of Fact and Conclusions of Law for the Estate of
Christine Bailey, which the Special Master recommends that the Court adopt;


                                                         1
       Case 1:96-cv-08414-KMW Document 8577 Filed 09/09/21 Page 2 of 2




WHEREAS, the Special Master recommended, and the parties agreed with the Special Master’s
recommendation, that the Court certify this judgment as final and appealable pursuant to Federal
Rule of Civil Procedure 54(b);

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the annexed Findings of Fact
and Conclusions of Law for the Estate of Christine Bailey (Exhibit 1) is adopted;

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Milda Bailey and Roy
Bailey, as Administrators of the Estate of Christine Bailey will have judgment against the BOE
as follows:

   1. Backpay in the amount of $1,057;

   2. LAST Fees in the amount of $510;

   3. Pre-judgment interest calculated to be $464; and

   4. Pension-related relief pursuant to the terms of the Court’s Order dated December 17,
      2018 (Pension Stipulation & Order, [ECF No. 1014]).

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Milda Bailey and Roy
Bailey, as Administrators of the Estate of Christine Bailey will be entitled to the following non-
monetary relief:

   1. The BOE is ordered to amend its internal service, salary, payroll, and human resources
      systems as follows:

       a. Incorporate the “Pension Inputs” detailed in Paragraph 4 of Exhibit 1; and

       b. Incorporate Christine Bailey’s counterfactual monthly service history, as listed on
          Exhibit B to the Findings of Fact and Conclusions of Law for Milda Bailey and Roy
          Bailey, as Administrators of the Estate of Christine Bailey.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Court adopts the Special
Master’s recommendation that this judgment be certified as final and appealable pursuant to
Federal Rule of Civil Procedure 54(b) and expressly determines that there is no just reason for
delay for the reasons stated in the Special Master’s Report and Recommendation.

This Judgment Entry is certified and entered by the Court pursuant to Rule 54(b) of the Federal
Rules of Civil Procedure.

Dated: ____9/9/21____                            ENTERED:


                                                             /s/ Kimba M. Wood




                                                 2
